The Honorable Don McSpadden Prosecuting Attorney Sixteenth Judicial District Old Post Office Building P. O. Box 2051 Batesville, Arkansas  72503
Dear Prosecutor McSpadden:
This Office acknowledges receipt of your request for an official opinion. Your inquiry concerns Ark. Stat. Ann. 55-216 which enumerates the persons who may solemnize marriage.
You specifically ask:
   Please address your opinion to what officials (county or municipal) (elected or appointed) or other individuals holding no office who can be appointed by the Quorum Court for the purpose of solemnizing marriages.
We have addressed similar questions in Opinion No. 86-371 which was issued on September 23, 1986.  In that opinion we stated that to be eligible for appointment for the purposes of solemnizing marriages a person must be an official of the county government. The wording of the statute provides no distinction between elected and appointed county government officials. Thus, it appears that the quorum court has been granted the discretion to authorize either elected or appointed county officials to solemnize marriages.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Arnold M. Jochums.